105 .5§§

Dr.Adexbvlwuxhhde,Jr.
Paralegal Specialist
Mark W. Stiles
3060 FM 3514
Beaumont, Texas
77705~7638

RECHVED|N
COURT OF CR|M|NAL APPEALS
November 25th, 2015 -
The Honorable Abel Acosta, . `
mark _ DEC 03 2015
Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711~2308 Abe| Acosta, C|erk

Ref.: Cause NO.: 65,555-20; ln Re: ALEX MELVIN WADE, JR.,
Applicant's Proposed Findings of-Fact, Conclusions of law & Order

lb The Honorable Justices of said Court:

Enclosed herewith a pleading entitled in the above captioned*herein that
is to be attached to the recent pleading "Strenuously objecting to the State's
Original Answer"filed in.the Office_of Chris Daniel§ Clerk, Harris County, 4
_ Texas District Court on November Sth, 2015. That filing did not produce a
copy of the State's Proposed Findings of fact, conclusions of law and Order.
That pleading was received at the location of the housing of Applicant on
November 24th3 2015 some 19 days after its filing and some 10 days after
signing by Judge Susan Brownj Presiding in the 185th District Court Harris
County, Texas. , -s

Applicant is of the opinion, he has 10 days from the date of receipt(notice)

of the Order entered transmitting the habeas record to this Court pursuant

to Rule 73.3, Texas Rules of Appellate Procedure. Nevertheless, the Applicant
objected to the State's Original Answer filed on November Sth, 2015 transmitted
with the State's Proposed Finding of fact, conclusions of law and Order dated
November'lOth, 2015. Applicant explained to this Court, he was in fear of

the action that would be taken by the Office of Devon Anderson, District Attorney
done by 4Farnaz Faiaz,.Assistant District Attorney, to cause the habeas corpus
record manipulated to make it appear Applicant has not filed various pleadings
that is part of the record. The Office of Devon Anderson,_District Attorney
_attempt to make it appear that that Office did not file State's Motion Re-
questing Designation of Issue and its proposed Order dated March 12th, 2014

_ some 19 months ago. .

‘ This Court commanded to Office of Chris Daniel, Clerk, Harris County, Texas ,
. Courts, with the habeas record, proof of the date of receipt by the State showing
180 days has not yet elasped, or stating that Relator has filed an application
for writ of habeas corpus in Harris County; The Office of Chris Daniel, has
not addressed the Order specific demand,_* k k which may be made by submitting
v the record on such habeas application, * k *. The Order of the 185th

pistrict Court, appears.to circumvent that Order thereby placing the Clerk in
contempt of court.

 

Applicant stress, he will be prejudiced by the Clerk's failure to produce

the complete habeas corpus record. .The Court can review the record that will
show this Applicant has deligently pursued the unresolved claims the State

` acknowledged intheir filing, which has been deleted from the record, State's
Motion Requesting Designation of Issue and of Applicant long list of filing
with evidence in support, that is newly discovered evidence and newly relevant
evidence that will support his claim of "actual innocence." ` 2

Nothing to hide, the 0ffice of Devon Anderson, Harris County, Texas District
Attorney should as it must, not that it win a case, it is that justice be done.

Therefore, Applicant request'the enclosed pleading entitled as in the.above
entitled caption herein be made a part of the strenuous objection filed by
this applicant, respectively.

Thank you very kindly for your attention in_the handling of this matter and
command the office of Chris Daniel, Clerk, Harris County, Texas prepare and
transmit the entire habeas record allowing this Applicant's due process of

    
 

/ .w-~./ .

law.
Please,hz/? theé§i:rk of this Court acknowledge receipt of this matter as in
‘ ~, . . ma ae\ '

  
   

Devon Anderson,
District Attorney

c/o Farnaz Faiaz,

Asst. Dist. Atty

1201 Franklin Street, 6th Fl.
Houston, Texas 77002

Dr. Alex Melvin wade Jr.
Paralegal Specialist
Mark W. Stiles
306@~1} FM 3514
Beaumont, Texas7
77705-7636

maher 25th, 2015

l§li'.e He.i’ardez, unty

c/o Chris Dani’el,

C]e:k

Hari'is Comty District Co.n:'ts
1201 Franklin Sti:tet, Ste 3rd F`l.
H'mton, 'Iexas 77£02

Ref.: Ceisel\b.: 1222385-D, EsParteilest~'el\/i'nbh‘e, Jr. hitI'1e185diDi'stJ.'ict(`ourt,

Harris Couity, Texas 77(1)2
ProposedF.iidi'rg of facts, cornlisions of lm€¥&da

DearMs.H=icraIdez:
B'closedhe:‘e/iith please find the original A.Lp]j§arlt' s Prtposed findings of fact, caimtbegin
theti‘.rrelyreplytothesarewithintendaysof transrrittaloftherecordtotie€airtof

O:'i'irriral AHJeal, therefore, A];p}_i`i:ant is timely in its filing.

IflxigeBinmd)iot sign deOrder., pleasefomaidto &eCo'_irtoprpeals_s)tl'iesarecanbe
attaifed"§to the habeas corpus recordpresented to the Cart of Cri_nn’nal Ai:p@ls to make its
deteuniraticn on the narrkirus tlat is before that court held in abeyaroe .-,"pui_-iiiig, the respmse
oomardsd tierei'n, §:'ow that the State's time of 180 shys has mt elasped frr.m the date

of notice of the fi]jig of the habeas co):sz, or statirg'. tzth Re]atoi: has 'not filed an
a;pli‘cati'm for writ of `rebeas corps i'n-Phrris Cou.ity. ' Forvard the original A[p]_i'cant's
Prop)seifhdjigs of fact, ccxic]isi'moflawandorder todieCourtofCri'miIelAgieals

in cause timber I~R-65,555-2{L

lt.gpea§dermdwm&mghmp]ew§mttat_&)daystesdaspeddddat@hamt
'l'es fileiawi:it ofhabeascorp\B inlhrmchunty,’[e1159 Tex. Crim. 491,
265 S.W. Td 600. Further Applicant filing as to the "actual;innocence" unresoled
claim, an indictment not based upon a Valid complaint is fatually defective.
Ll513 U.S. 298, 327(1995), Applicant claim of
actual innocence is the gateway to defaultedclaims must be established that,

_3_

 

'in light cf newvevidence, "it is more likely than not that no reasonable juror
would have found him Applicant guilty beyond a reasoanble doubtf'§§§§,
Bell v. Housee 126 S. Ct. 2064, 2076-77(2008) l

This Court has considered _ the rationale of_McQuiggin v. Perkins,, 133
S.Ct. 1924(2013), Applicant's evidence, new discovered and relevant evidence
attached to pleading filed by applicant in the clerk' s office, possess a
lstrong showing of "actual innocence." Applicant applications contain sub-
stantive claims in support of the actual innocence, one in specific, ineffective
assistance of trial counsel and prosecutional misconduct,

RECOP'MENDA"`ION FOR EVIDFNI"]'AhY HEARING

Applicant' s filing at hed with evidence supporting his claims and
this Court is of the opinion and it recommend the Court of Criminal Appeals
issue its Onkr for an evidentiary hearing on applicant unresolved claims as
acknowledge by the State'$r Motion Designating Issue filed by the Office of Devon
And€rSOn , District ASttorney for Harris County, Texas, via, Andrew Smith,
Assistant District Attorney filed on March llth, 2014 some 19 months ago. See,
g w Eiizor'tdo,`, 947 s.»w.,` 201, 207(iex.crim.App.199_6)

`_ _ oRDER ` v

THE CLERK IS ORDER to prepare an amended  transcipt of all papers filed in
cause number 1222385-D, and transmit same to the Court of Appeals as provid ed
by Tex. Code Crim. Proc. Ann. art 11 07(West 2013) The amended transcipt shall
include certified copies of the following documents:

1. The State' s Motion Requesting Designation of issue and a filed

stamped filing signed by this Court;

2. Applicant's filing labeled as Exhibits in the Clerk's Record online

_4_

 

 

filing labeling the filing as exhibits;
" ll
Jo _

° Applicant's newly discovered.evidence, specifically Exhibit "E,"
letter from the Office Brownsims, Attorneys At Law,' dated July 5t , 2007
and letter dated Juiy 16th, 2007. d ' _

4; Applicant's Exhibit Z, Zl & Z2, Banking Records not presented in the
trial; Exhibit U, V, W, Capital One, Exhibit "A-l thru A-4, and;

5. All pleading under any heading filed in the habeas record.

THE CLERK is further ORDERED to send a copy of.this Order to State of Texas,

Devon Anderson, District Attorney, c/o Farnaz Faiaz, 1201 Franklin Steet,

Suite 600, Houston, Texas 77002.

SIGNED this day of_ , 2015.

 

Susan Brown, Presiding

 

 

I\D. -122385-D

ix .Pmiiz _ ' ` § in nn 185m Dismici olin
. § OF
Ainsrvntvm.mn'i,is_., ' ` l §T= mRRISGJJ,\EY,TEXAs
Aipli'rant.

Senri‘cel'iasbemaccoip]idiedbyseiiiigacqyofthis instrlirent to diefo]_lcwjng:
Famaz Faiaz, '
Assistanty District Attorrey
Harri's Co_nty, iesas
1201 §tanldin, Siiite 603

Ho.stcn, 'Iecas 77(I)2 ' v
sioineuszamdayof mesa 2015 ' /